EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Authorization for this examiner’s amendment was given in an interview with Alexander Neudeck (Reg.#: 41220) on 07/13/2022.
The application has been amended as follows: 
23. (Currently amended) The integrated circuit of claim 21, wherein a second indicator transmitted in association with a second command of the plurality of commands transmitted by the plurality of control packets indicates the first subset of the data interface circuits are to be enabled and the second subset of the data interface circuits are to be disabled.
30. (Previously presented) The memory device of claim 28, wherein a second indicator transmitted in association with a second command of the plurality of commands transmitted by the plurality of control packets indicates the first subset of the data Page 4Attorney Docket No.: 765-0086C3 - RA898.PCT.C3 interface circuits to be enabled and the second subset of the data interface circuits to be disabled.
32. (Currently amended) The memory device of claim  28, wherein the plurality of control packets comprise the second bit field for at least the first indicator and the second indicator.
38. (Currently amended) The first integrated circuit of claim 
39. (Currently amended) The first integrated circuit of claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        July 13, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187